DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 23, 2020 has been entered.

Applicants' arguments, filed September 23, 2020, have been fully considered but they are not deemed to be fully persuasive.  The following rejections and/or objections constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claims 1, 2, 4, 7, 9, 29, 31 and 32 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai et al. (JACS, 2003) in view of CNSI 2005 Annual Research report (p 51; ref C96 on 10/4/17 IDS), Sierocki et al. (J Phys Chem B, 2006; ref C369 on 10/4/17 IDS) and Liu et al. (Angew Chem Int Ed, 2003; reference C264 on 10/4/17 IDS). This rejection is MAINTAINED for the reasons of record set forth herein.
Lai et al. discloses mesoporous silica nanosphere controlled release delivery devices with an average particle size of 200 nm and an average pore size of 2.3 nm (abstract, p 4451, col 2, ¶ 2). The pores act as reservoirs for aqueous solutions of pharmaceutical drugs or neurotransmitters (p 4451, col 2, ¶ 2) and are capped with CdS nanoparticles that are chemically cleaved by disulfide reducing agents (p 4452, col 1, ¶ 1). As can be seen schematically in figure 1 and less clearly in the actual image of the prepared structures shown in figure 3, the pores contained with the silica structure are substantially parallel. The carriers can also be used for controlled release of drugs, biocides, genes or proteins, either in vitro or in vivo (p 4451, col 1, ¶ 1) wherein no release until a particular site of action is reached is highly desirable (p 4451, col 1, ¶ 1).
Lai et al. does not disclose the use of an impeller and cap that are azobenzene moieties operable by illuminated light.
CNSI discloses the use of valves or impellers based on a ring compound whose motion is powered by chemical or light energy that is attached to pore opening in a solid silica support with an ordered array of 2 nm tubular pores (col 1, ¶ 2, figure). A wagging 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use the completely reversible impellers of CNSI in place of the CdS capping in the structure disclosed by Lai et al. The person of ordinary skill in the art would have been motivated to make these modifications and reasonably would have expected success because CNSI discloses that azobenzene molecules can be attached to the same porous silica support materials as in Lai et al. but are a reversible capping/impeller mechanism. In contrast, the CdS nanoparticles, once removed cannot be reattached to recap the pores. With the reversible azobenzene cap/impeller, light illumination would provide to cargo release which can be controlled by the application of the light (e.g., another illumination step would stop release from the nanovalve and a subsequent pulse would release additional drug due to the reversible nature of the light powered caps taught by CNSI).
The use of AzoG1 and AzoH as the azobenzenes is not disclosed.
Sierocki et al. discloses the synthesis of a series of derivatized azobenzene molecules in which one of then phenyl groups can be chemically bonded to mesostructured silica while the other end is free to undergo larger-amplitude light driven motion (whole document, e.g., abstract). The particular molecules studied are shown in scheme 1 and include AzoG1 as in the instant application and the AzoG1 is present as 3 for AzoOH to a diameter of 3.4 nm and volume of 1407 Å3 for AzoG3 (p 24390, col 2, ¶ 3). Due to the benzylic alcohol group present in each derivative, these azobenzenes can be anchored to the silica using ICPES (p 24390, col 2, ¶ 3), also known as isocyanopropyltriethoxysilane or isocyanatopropyltriethoxysilane.
Liu et al. discloses azobenzenes that are fabricated in photo-responsive thin-film nanocomposites (whole document, e.g., title). As shown in figure 1 conceptually, stimuli can be used to drive the opening and closing of a nanoscale valve. The TSUA (4-(3-triethoxysilylpropylureido)azobenzene) was prepared by a isocyanato-amino coupling reaction between triethoxysilylpropyl isocyanate and 4-phenylazoaniline (p 1773, col 2, ¶ 3). This results in an azobenzene that comprises AzoH after the reaction process that results after deposition of this molecule on the silicon substrate (see also figure 2).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to use different size azobenzenes for the impeller and capping functionalities disclosed by CNSI. The person of ordinary skill in the art would have been motivated to make these modifications and reasonably expect success because they would know that different size molecules are required to fit inside the pores as shown by CNSI and that such molecules would most likely be insufficient to act as a stopper as the stopper needs to completely occlude the pore openings to prevent all release of the cargo until activation by the light-induced conformational change of the azobenzene molecules would change the conformation and size, enabling release of the cargo. Sierocki et al. discloses an array of derivatives of varying sizes that can be 2(OH) with –H would slightly reduce the size and also alter the hydrophobicity of the attached end of the impeller that can alter the transport properties of the final device. The person of ordinary skill in the art can readily select from known azobenzenes of varying size and other properties such as hydrophobicity when designing a drug delivery device and there is no evidence of record as to the criticality of the use of AzoH and/or AzoG1. The wavelength that results in the operation of the photo-sensitive material is determined by the structure of the photosensitive moiety being used. As the prior art renders obvious the use of AzoH and AzoG1, the operable wavelength is determined even if not explicitly called out. While amended claim 1 requires a particular wavelength of illumination to operate, the claims are drawn to a product and not a method and as the same azobenzene molecule as required by the claims are rendered obvious by the applied prior art, this device necessarily will operate in the claimed manner in response to illumination with 457 nm light. Also note figures 2 and 4 of Liu indicating the wavelength that alter the cis or trans conformation of the azobenzene, with the peak for converting from the cis to trans form being around 450 nm and the person of ordinary skill in the art would routinely optimize the operation wavelength of the photosensitive moiety.

Claim 7 requires that the device consist of biocompatible materials. The materials in the device are already biocompatible or are the materials (e.g., AzoH) as required by the instant claims and no elements that are not biocompatible are required by the combine prior art to be present in the final nanodevice.
Applicants traverse this rejection on the grounds that the AzoH impeller is operable in response to illumination of 457 nm, but the tissue penetration of blue light (e.g., 457 nm) is low. The use of the presently claimed device would require some mechanism to introduce light into the body and one of skill would recognize that it is simpler to just deliver a chemical moiety inside the body than to provide illumination of such wavelength. Applicants have presented an evidentiary basis for the conclusion that it is simple to deliver a chemical moiety inside the body as compared to light. The Examiner has offered no rationale why one of skill would modify the system of Lai to eliminate the chemical release trigger and replace them with two azobenzenes particularly when such a modification would introduce additional complexity requiring the use of a light source beneath the dermis. The drugs in Lai are effectively released once the capping particles are removed, there is no motivation to incorporate azobenzene within the pores. Replacement of the irreversible, chemically driven capping system in Lai with a light driven system would require substantial reconstruction and redesign of the elements in the primary reference and change the basic principle of 
These arguments are unpersuasive. The instant claims are drawn to a device and not a method. Therefore, while the device must contain the structural elements recited in the instant claims and, for dependent claims, additional limitations such as operable in an aqueous environment or consist of biocompatible materials, there is no requirement that the device actually be used. Lai et al. discloses in vitro or in vivo use, and the resultant device is capable of being illuminated with such light to operate the photosensitive azobenzene molecules. Patentability is not based on what is “simple” or “not simple” but what would have been obvious to the person of ordinary skill in the art. Here the chemically released caps of Lai et al. cannot be replaced once they are removed. CNSI discloses an alternate capping mechanism that allows for reversible capping of pores, an additional benefit that would motivate the person of ordinary skill in the art to carry out the necessary changes to produce a drug delivery structure as in Lai that can be opened and closed repeatedly. Sierocki et al. and Liu et al. disclose such photosensitive molecules that were known in the prior art. As discussed by the applied prior art, azobenzene molecules can be anchored to silica structures, and silica is the base material of the structures disclosed by Lai.  CNSI discloses a wagging motion that can impel molecules through the pores (lower images) or can also be used to trap and release molecules in pores (top images) and the person of ordinary skill in the art can select appropriate photosensitive molecules of the necessary sizes to fit within the pores to act as impellers and/or caps to trap molecules in the pores. Such modifications do not render the devices of Lai et al. inoperable for its intended purpose of containing 
Applicants state that the Examiner has also alleged that the azobenzene molecules would fit inside the pores. But no basis has been provided to modify the devices of Lia to contain such impellers. The light operated impellers of CNSI are incompatible with the use of reducing molecules to effect release. Even if there was motivation to incorporate impellers, one of skill in the art would be led to a drug delivery device using CdS cap in combination with such an impeller, particularly since the caps are taught as sufficient to retain drug in vivo and then release the drug in response to triggers.
These arguments are unpersuasive. While an explicit teaching, suggestion or motivation, such as to add impellers within the channels of drug delivery device, is one way to establish obviousness, it is not the one way to establish a motivation to combine prior art documents. A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton (MPEP 2141 (II)(C)). Impellers, as suggested by the name, can impel (e.g., force) the movement of materials within the pores or channels of devices such as those disclosed by Lai. While removing of the cap from the channels is necessary for the cargo contained therein to be released, the addition of such impellers can impel the release of the cargo from the device and alter the length of time it would take for the cargo to be released. 
Applicants state the combination of Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. provides no modification or teaching that leads one of skill to the present invention. Lai et al. teaches effective release without impellers and 
These arguments are unpersuasive. CNSI discloses two different moving parts that can be attached to solid supports – nanovalves that trap and release molecules in pores or impellers that impel molecules through the pores. The requirements such as the size for these structures are different as the figures show the impellers within the structure while the valve sit at the end of the pore to trap and release molecules. As such, the valve or cap must be larger, as otherwise the pore could not be capped and material would leak out before the site of action is reached. Lai et al. discloses that no release until reaching such a site is highly desirable. In contrast, the impellers must be smaller as they need to fit inside the pores. Therefore, while there may not be an explicit suggestion to use two different sized azobenzenes, the combined implicit and explicit teachings of the applied prior art along with the knowledge of the person of ordinary skill in the art renders obvious the use of two different azobenzene molecules in a single construct to prevent any release of cargo before movement of the larger cap with smaller molecules inside the pores although the pore contents to be impelled through the pores.

Claims 11 – 14 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. as applied to claims 1, 2, 4, 7, 9, 29, 31 and 32 above, and further in view of Santra et al. (J Neurosci Nanotech, 2005). This rejection is MAINTAINED for the reasons of record set forth herein.

None of the references disclose the attachment of an anionic, hydrophilic silane such as trihydroxysilylpropyl methylphosphonate (THPMP) or folate ligands on the outer surface of the nanodevice.
Santra et al. discloses folate receptors are considered to be a significant tumor biomarker for a number of neoplasms and thus folate can be used to target and get what is attached to the folate ligand into the tumor cells (¶¶ 1 - 2, p 899). Silica nanoparticles that were fluorescent, highly water dispersible and photostable that due to the folate could be targeted to tumor cells were prepared (p 900, col 1, ¶¶ 2 -3). THPMP, a water-dispersible silane reagent, was added to improve the aqueous solubility of the amine-FSNPs (p 900, col 2, ¶ 1).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to add a silane such as THPMP and folate to the surface of the nanodevice.  The person of ordinary skill in the art would have been motivated to make those modifications to improve the aqueous solubility due to the silane while providing targeting and uptake of the nanodevice into tumor cells due to the folate on the surface of the device and reasonably would have expected success because Santra et al. discloses that these compounds can be put on the outer surface of a silane nanostructure. The person of ordinary skill in the art would have a reasonable expectation of success that these compounds on the reversible, silane nano-drug delivery devices of Lai et al. would have the same effects.


These arguments are unpersuasive. The presence of two different azobenzenes is rendered obvious by the combination of Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. as discussed in greater detail above. As to a lack of enablement, prior art is presumed to be enabled and Lai et al discloses a silica structure and azobenzene molecules can be attached to silica surfaces as disclosed by references such as Sierocki et al. and CNSI. The arguments and evidence of record have not established a lack of enablement of the combination of the prior art.

Claim 15 was rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. as applied to claims 1, 2, 4, 7, 9, 29, 31 and 32 above, and further in view of Konya et al. (Chem Mater, 2003) and Paciotti et al. (Drug Del Res, 2006). This rejection is MAINTAINED for the reasons of record set forth herein.
Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. are discussed above.
None of the references disclose gold particles in the nanodevice.
Konya et al. discloses a method of synthesizing gold nanoparticles encapsulated in mesoporous silica (MCM-41 and MCM-48; abstract, p 1243, col 2, ¶ 2).
 last ¶).
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate gold nanoparticles into the nanodevice of Lai et al. and CNSI. The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Konya et al. discloses that gold nanoparticles inside the pores of mesoporous silica materials can be generated and Paciotti et al. discloses that such gold nanoparticles can be used as drug delivery platforms, or when illuminated to generate heat for cancer treatment. The addition of the gold nanoparticles to the drug delivery device of Lai et al. will increase the functionality of the nanodevice and could be used in conjunction with active agents present in the pores and/or on the surface of the gold nanoparticles to provide additional treatment options.

Applicants argue that Konya and Paciotti do not remedy the defects of Lai et al., CNSI 2005 Annual Research report, Sierocki et al. and Liu et al. This combination of prior art does not lead one to the claimed combination or enable fabrication of the presently claimed device.
These arguments are unpersuasive. The presence of two different azobenzenes is rendered obvious by the combination of Lai et al., CNSI 2005 Annual Research .

Claims 15 and 16 were rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lai et al., CNSI 2005 Annual Research report, Sierocki et al., Liu et al., Konya et al. and Paciotti et al. as applied to claims 1, 2, 4, 7, 9, 15, 29, 31 and 32 above, and further in view of Zhang et al. (US 2006/0216239). This rejection is MAINTAINED for the reasons of record set forth herein.
Lai et al., CNSI 2005 Annual Research report, Sierocki et al., Liu et al., Konya et al. and Paciotti et al. are discussed above.
None of the references disclose magnetic particles such as iron oxide particles in the nanodevice.
Zhang et al. discloses that iron oxide nanoparticles are superparamagnetic and are effective in nanomolar concentrations to serve as MRI contrast agents (¶ [0003]). 
It would have been obvious to the person of ordinary skill in the art at the time the invention was made to incorporate iron oxide nanoparticles.  The person of ordinary skill in the art would have been motivated to make those modifications and reasonably would have expected success because Konya et al. and Paciotti et al. disclose that metal nanoparticles can be inside mesoporous silica structures such as those disclosed 

Applicants argue that Zhang et al. does not remedy the defects of Lai et al., CNSI 2005 Annual Research report, Sierocki et al., Liu et al., Konya et al. and Paciotti et al. This combination of prior art does not lead one to the claimed combination or enable fabrication of the presently claimed device.
These arguments are unpersuasive. The presence of two different azobenzenes is rendered obvious by the combination of Lai et al., CNSI 2005 Annual Research report, Sierocki et al., Liu et al., Konya et al. and Paciotti et al. as discussed in greater detail above. Therefore Zhang et al. need not remedy the alleged deficiencies. As to a lack of enablement, prior art is presumed to be enabled and Lai et al discloses a silica structure and azobenzene molecules can be attached to silica surfaces as disclosed by references such as Sierocki et al. and CNSI. The arguments and evidence of record have not established a lack of enablement of the combination of the prior art.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nissa M Westerberg whose telephone number is (571)270-3532.  The examiner can normally be reached on M - F 8 am - 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 571-272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Nissa M Westerberg/Primary Examiner, Art Unit 1618